STONE, Judge,
concurring specially.
I concur in the majority opinion, but am concerned that the trial judge in fashioning a jury instruction on this subject should avoid unnecessary comments on the evidence. Millett v. State, 460 So.2d 489 (Fla. 1st DCA 1984); § 90.106, Fla.Stat. (1985).
For the court to apprise the jury of the subjective “strengths and weaknesses” of polygraph evidence and “what the results are calculated to determine,” as suggested, may constitute such a comment.
*957Considering that evidence of this nature will only be admitted by stipulation, the charge to the jury should be limited, in the absence of agreement, to a general statement that it is for the jury to determine its weight and effect.